This cause having been submitted to the Court upon the demurrers of the respondents to the suggestion for an order to show cause why writ of prohibition should not issue herein and upon briefs and argument of counsel for the respective parties, and the Court being now advised of it's judgment to be given in the premises it is considered, ordered and adjudged by the Court that the order to show cause should be and the same is hereby quashed. See Crill v. State Road Department, 96 Fla. 110, 117 So. R. 795; Sec. 3, Chap. 10118, Acts of 1925, Sec. 1647 Compiled General Laws 1927.
WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.